Exhibit 10.3

 

[ex10-3_001.jpg] 

 

GENERAL SALES AGREEMENT

 

Date: January 1, 2020

Supplier: KUBE Development Ltd

Direct Client: 东莞市正好实业投资有限公司 (Agility)

 

On January 1, 2020, KUBE Development Ltd. hereby acknowledges “东莞市正好实业投资有限公司
(Agility)” as Direct Client in the city of Dongguan and Guangzhou, China. KUBE
Development Ltd. will sell goods directly to “东莞市正好实业投资有限公司 (Agility)”, and will
not interfere with the affairs between “东莞市正好实业投资有限公司 (Agility)” and her China
client, unless KUBE Development Ltd. was explicitly invited to do so by
“东莞市正好实业投资有限公司 (Agility)”.

 

This agreement will have a 24 month (two year) period.

 

●Start date: January 1, 2020

 

●End Date: December 31, 2021

 

This agreement does not include any existing KUBE Development Ltd. clients that
have been receiving goods or services from KUBE Development Ltd. prior to this
date, located in the regions mentioned above. To eliminate confusion, any new
account from “东莞市正好实业投资有限公司 (Agility)” is subject to review and approval from
KUBE Development Ltd.

 

On Behalf of KUBE Development Ltd.

 

/s/ Winson H Wong   /s/ Kirin Tso, COO Mr. Winson H Wong, CEO   Mr. Kirin Tso,
COO

 

On Behalf of 东莞市正好实业投资有限公司 (Agility)

 

Room 1502, 15/F Beverly House, 93~107 Lockhart Road, Wan Chai, Hong Kong
TEL +852 5462 8398/ +86 147 1493 9077

 